t c memo united_states tax_court estate of paul e brown deceased peter d brown and michael brown co-executors petitioner v commissioner of internal revenue respondent docket no filed date james l malone iii thomas c borders and carol a harrington for petitioner james e kagy and joseph p grant for respondent memorandum findings_of_fact and opinion colvin judge respondent determined a deficiency in petitioner's estate_tax of dollar_figure paul brown was the chief operating officer of the cincinnati bengals from to in he sold of hi sec_118 shares of bengals stock to john sawyer who owned shares of bengals stock in exchange sawyer gave a dollar_figure million note to brown and sold an option to brown's sons to buy up to shares of bengals stock ie the shares brown sold to sawyer and of sawyer's shares the option could be exercised from to paul brown died in his sons exercised the option in for shares of stock on paul brown's federal estate_tax_return petitioner reported that brown owned one share of bengals stock when he died respondent determined that his estate includes shares of bengals stock respondent now contends that paul brown's estate include sec_312 shares of bengals stock the issue for decision is whether paul brown's estate include sec_312 shares of bengals stock as respondent contends or one share as petitioner contends we hold that decedent's_estate includes one share of bengals stock section references are to the internal_revenue_code_of_1986 rule references are to the tax_court rules_of_practice and procedure we explain respondent's contention that brown's estate include sec_312 shares of bengals stock at p below table of contents findings_of_fact page a b c d e f g h i j k paul brown origins of the national football league cincinnati professional football franchise developments affecting the nfl and the bengals in agreements between paul brown and sawyer nfl constitution and bylaws relating to a sale of an interest in an nfl team brown family limited_partnership paul brown's will nfl approval of the transfer of bengals stock from sawyer to brown family members escrow agreement valuation issues opinion a b c d e f g the positions of the parties sec_2036 -- background whether paul brown received adequate_and_full_consideration for the shares of bengals stock whether decedent made an inter_vivos transfer of sawyer' sec_212 shares of bengals stock whether paul brown retained an interest in the shares of bengals stock which were subject_to the agreement respondent's substance over form theory conclusion a paul brown findings_of_fact paul brown was born on date and died on date he lived in ohio when he died his sons peter and mike brown are the coexecutors of his estate and lived in ohio when the petition in this case was filed paul brown was a native of massillon ohio he played high school football there and at miami university of ohio brown coached football at massillon high school from to the team's record during those years was wins losses and ties in brown became the head football coach at ohio state university which won the national championship that year he coached at ohio state again in and for the and seasons brown coached the military service football team at the great lakes illinois naval training station b origins of the national football league the american professional football association the american professional football association apfa began business in there were charter franchises the organizational meeting in canton ohio included the decatur staleys later the chicago bears cleveland indians dayton triangles akron professionals massillon tigers and several other teams the apfa changed its name to the national football league nfl in eventually most nfl teams settled in large metropolitan areas the all-american football conference the all-american football conference aafc was founded immediately after world war ii this league included the cleveland browns the cleveland browns were named after paul brown brown was the head coach and general manager of the cleveland browns from to he spoke for the browns at nfl meetings and controlled the team's operations the cleveland browns won all four aafc league championships from to the aafc stopped operating after the season three aafc teams cleveland san francisco and baltimore joined the nfl beginning in the season the cleveland browns won the nfl championship in and and lost championship games in and art modell modell and a group of investors including paul brown as a minority investor bought the cleveland browns in modell tried to undermine brown after the modell group bought the cleveland browns modell fired paul brown in brown moved to california for a short retirement the american football league the american football league afl was founded in the afl generally established franchises in cities where the nfl did not have teams the afl operated as a separate football league from to the afl and nfl drafted and competed for the same players which led to higher player costs for afl and nfl teams the afl and nfl also competed for advertising dollars and television audiences the afl secured a 5-year dollar_figure million television contract from nbc for its season which gave it a substantial economic boost merger of the nfl and afl on date the afl and nfl announced that they would merge the agreement provided that afl and nfl teams would compete against each other as members of the nfl beginning in the nfl decided to add a team for the season in new orleans the afl decided to expand to one other u s city for the season nfl control person policy since the 1920's the nfl has encouraged each of its teams to be controlled by one person in the few teams where no one had majority ownership the league encouraged the franchise to designate one individual known as the control person to represent the franchise in league matters the league encouraged owners of those teams to use devices such as voting trusts to establish a control person c cincinnati professional football franchise actions preceding formation of the cincinnati bengals from the time paul brown left cleveland he and his son mike began to seek opportunities for him to return to the nfl paul brown wanted to be an owner of a team not just a coach because of his experiences in cleveland paul brown did not want to return to professional football unless he was the control person paul and mike brown wanted to get an nfl franchise for cincinnati mike brown did a survey which showed that cincinnati would be an excellent location for a professional football team based on income levels population within miles and the fact that cincinnati is an area of proven football interest paul brown met john sawyer sawyer through a mutual friend dr william hackett hackett sawyer owned orleton farms in london ohio sawyer decided to invest in a professional football team in cincinnati with brown sawyer highly valued brown's experience and prior nfl success ohio valley sports ovs mike brown hackett and sawyer formed ohio valley sports inc ovs an ohio corporation on date to acquire develop and operate a professional football team in commissioner pete rozelle rozelle and members of the afl's expansion committee visited cincinnati to meet with paul brown at rozelle's urging they recommended that the afl award a franchise in cincinnati to ovs on date the afl awarded a new franchise to ovs the team was to be called the cincinnati bengals bengals paul brown's contacts and participation were critical to the effort to obtain the franchise on date ovs was recapitalized paul brown sawyer and nine other investors contributed dollar_figure million in exchange for big_number shares of ovs stock with a per share price of dollar_figure these shares were held as follows name paul brown john sawyer j barrett buse raymond l buse enquirer enterprises inc david g gamble william hackett austin knowlton louis nippert james williams william s williams total shares big_number sawyer was president of ovs paul brown was vice president general manager and head coach mike brown was assistant general manager and in-house legal counsel sawyer had four children but they were not involved in running the bengals voting_trust agreement ovs had no majority shareholder when it obtained the bengals franchise because of the nfl's control person policy the ovs shareholders designated a shareholder to serve as the control person on date the ovs shareholders entered into a voting_trust agreement voting_trust which named paul brown as the voting trustee and control person for a term not to exceed years beginning date the voting trustee had the right to exercise all shareholders' rights and powers including the right to vote the stock and to take part in or consent to any corporate or shareholders' action the right to vote included the right to vote to elect directors and to vote for or against any resolution or proposed action which required shareholders' consent the voting trustee had the right to amend the certificate of incorporation and to mortgage or pledge all or part of the property of ovs the voting trustee had no authority to change the terms of his employment contract to sell pledge hypothecate mortgage or place a lien or charge on the stock to sell all or substantially_all the assets of ovs or take any_action to dissolve consolidate merge reorganize or recapitalize ovs riverfront stadium cincinnati was required to build a new stadium before the nfl would award a franchise to that city this new stadium riverfront stadium opened for the season and has served as the stadium for the bengals and the cincinnati reds baseball team until the time of trial riverfront stadium is one of the smallest stadia in the nfl during the overlap of the baseball and football seasons it seats about big_number after the baseball season it seats about big_number riverfront stadium does not have skyboxes or luxury boxes formation of the cincinnati bengals inc on date ovs changed its name to the cincinnati bengals inc sawyer was president of the bengals from to paul brown was vice president general manager and chief operating officer of the bengals from until he died in he was head coach from to in mike brown became secretary and james r williams became treasurer on date the bengals' shareholders extended the voting_trust to date in each bengals shareholder exchanged his stock for stock in ovs-del a delaware corporation and extended the voting_trust agreement without change except that mike brown was named successor voting trustee the bengals began to play in the afl in when the nfl and afl merged for the season cincinnati pittsburgh cleveland and houston became members of the central division of the american football conference afc of the nfl the bengals lost money in and they did not receive any national tv contract money during these seasons they played at nippert stadium in cincinnati which had a capacity of only about big_number the bengals won their afc division in from to the bengals had wins losses and one tie sales redemptions and transfers of bengals stock from to several shares of ovs-del stock were redeemed or sold in arm's-length transactions from to the price per share increased gradually from dollar_figure in to dollar_figure in in these transactions on date ovs-del redeemed shares of its stock owned by sawyer for all of the shares of rosemoor farms inc a big_number acre farm located near jamestown ohio that ovs-del bought in date on date paul brown transferred one share of ovs-del stock to each of his sons mike and peter as a result on date the stock of ovs-del was held as follows name shares paul brown dollar_figure mike brown dollar_figure peter brown dollar_figure david g gamble austin knowlton dollar_figure louis nippert john sawyer james r williams dollar_figure william j william sec_1 dollar_figure total dollar_figure the bengals' dividend payment history the bengals paid no dividends from to because paul brown believed that it was essential to increase the bengals' reserves beginning in ovs-del or the bengals paid dividends as follows year dividends per share total amount of dividends_paid total dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number from to ovs-del used dollar_figure of its corporate reserves to fund the stock repurchases described above see par c-6 thus from to ovs-del used dollar_figure of its corporate reserves to pay dividends and to repurchase stock shareholder agreements on date the ovs-del shareholders merged ovs- del into the cincinnati bengals inc the bengals were the surviving corporation also on that date the bengals' shareholders entered into a 10-year irrevocable voting_trust agreement which provided in part as follows a paul brown was appointed the sole voting trustee b if he died resigned or became incapacitated mike brown would be the successor trustee c if mike brown died resigned or became incapacitated while serving as successor trustee the voting_trust would terminate d the trustee could subject_to the provisions of the voting_trust exercise all shareholders' rights and powers in all common_stock including the right to mortgage or pledge all or part of the property of the bengals e the trustee had no authority to sell pledge mortgage or place a lien or charge on bengals stock sell all or substantially_all of the bengals' assets or dissolve or merge the bengals and f a sale of all or substantially_all of the bengals' assets or its dissolution or merger must be approved by a two-thirds vote of the shareholders which must include the affirmative vote of the shares the voting trustee owned in his individual name also on date paul and mike brown and sawyer entered into an option agreement regarding paul brown's and sawyer's stock sawyer and paul brown entered into the option agreement to give each of them a chance to obtain a majority interest in the bengals if the other died neither wanted any other bengals shareholder to gain control the option agreement provided in part as follows a paul brown received an option to buy bengals stock owned by sawyer at sawyer's death b paul brown's option was not assignable except to mike brown c if paul brown died before sawyer mike brown could exercise the option d sawyer received an option to buy the stock paul brown owned when he died if sawyer survived brown and if such shares would not pass to mike or peter brown under paul brown's will or under state law applicable to the distribution of the assets of paul brown's estate e sawyer's option from paul brown was not assignable by him and terminated when he died and f the price of each share of stock bought under the option was initially set at dollar_figure and was to be adjusted each march by paul brown and sawyer the price of stock under the option agreement was set as follows date price set price per share date date date date dollar_figure dollar_figure dollar_figure dollar_figure paul and mike brown and sawyer canceled the option agreement on date d developments affecting the nfl and the bengals in television and radio in and nfl television ratings for the season were the second best in history exceeded only in ratings for all three major networks were higher in than in in the season the nfl had its best year in regular season combined television ratings both abc and cbs had record high ratings the nfc playoff game between dallas and san francisco had a record rating for a conference championship game and was the eighth most watched sports event in history television ratings dropped in the season from the season for two of the three major networks as shown below television and radio ratings audience size millions nbc-tv cbs-tv abc-tv monday night cbs-radio in date nfl commissioner rozelle announced a new television contract between the nfl and nbc cbs abc and espn for the seasons this agreement increased each nfl team's shared television revenues from dollar_figure in the season to a projected dollar_figure million in the season the agreement provided that a team would not receive national television revenue for games not played because of a strike game attendance the bengals were not as successful after paul brown stopped coaching in the team's record was in both and in the bengals had a record and finished last in their division this poor performance hurt the bengals' season ticket sales and attendance from to the bengals' season ticket sales dropped from big_number to big_number in the bengals played in the super bowl for the first time in the bengals finished second in their division with a record of and lost in the first round of the playoffs season ticket sales and attendance improved in the early 1980's season ticket sales increased to big_number in the nfl set attendance records in and attendance dropped in because of the players' strike nfl game attendance in those years was as follows nfl game attendance nfl total big_number big_number big_number big_number average big_number big_number big_number big_number of stadium capacity bengals average big_number big_number big_number nfl gate receipts are shared as follows percent to the home team percent of which is to pay stadium rent and day-of- the-game expenses and percent to the visiting team skybox revenues are not shared with other teams a team can earn millions of dollars from skyboxes los angeles memorial coliseum commission v nfl in early al davis davis the general_partner of the oakland raiders ownership group sought to move that team to los angeles the other nfl owners opposed the raiders' move in a suit entitled los angeles memorial coliseum commission lamcc v national football league was pending in the federal district_court in los angeles lamcc filed that suit when the rams left the los angeles memorial coliseum to play in anaheim on date davis filed a dollar_figure million antitrust suit against the nfl and joined that suit to lamcc v nfl supra the district_court set a jury trial to hear lamcc's and the raiders' claims of antitrust violations by the nfl the existence of the litigation was disclosed in the financial statements of the cincinnati bengals inc for the fiscal_year ending date which described the suit and contained the following statement in the opinion of management and legal counsel the damages alleged by this complaint against the nfl and its member clubs are greatly overstated the effect of the final outcome of this litigation on cincinnati bengals inc is not determinable at present on date the jury returned a liability verdict against the nfl in lamcc v nfl on date the district_court issued its written judgment on the liability issue the nfl appealed as a result of the ruling the oakland raiders moved to the los angeles coliseum for the season on date the jury returned a verdict of about dollar_figure million including legal fees that amount was to be paid_by the other nfl teams the nfl appealed the damages verdict the litigation including the award of damages was disclosed in the financial statement of the cincinnati bengals inc for the fiscal_year ending date it contained the following statement the judgment awarded damages to the plaintiffs of approximately dollar_figure million as trebled plus interest in addition plantiffs can be expected to assert substantial claims for attorneys fees if they are ultimately successful in this litigation on date the liability judgement was affirmed by the court_of_appeals the national football league and its certain member clubs are in the process of appealing the damages award and intend to continue to defend their position on the liability issues nfl players' strike nfl players were on strike from september to date nine of the regular games were played because of the strike total attendance was big_number down percent from the season average paid attendance per game played for the season was big_number down percent from the season the bengals average paid attendance per game increased from big_number for the season to big_number for the season because seven games were not played nfl teams lost about dollar_figure million in revenues from radio and television and from sales of tickets programs concessions and parking for the season the bengals lost dollar_figure million in shared television revenues and about dollar_figure million in ticket sales the bengals had an operating loss of about dollar_figure million and a total loss of about dollar_figure million for its fiscal_year ending date the united_states football league formation of the united_states football league usfl was announced in the usfl planned to play its games in the spring not in direct competition with the nfl however it intended to compete with the nfl for the admissions and radio revenues in areas where both leagues had teams the usfl secured a national tv contract in date for its spring season the usfl formed teams in birmingham chicago denver detroit los angeles new jersey new orleans oakland philadelphia phoenix tampa and washington d c in the spring of the usfl announced plans to expand to houston jacksonville memphis tulsa pittsburgh and san antonio for the season the usfl sought immediately to sign the best college and professional football players available the usfl's efforts to sign nfl and college players became a concern for the bengals during the season in date quarterback jack thompson the bengals' number one draft choice in refused to report back to the bengals after the strike and announced that he would sign with the michigan panthers of the usfl usfl teams were also interested in other bengals players such as david verser the bengals' number one draft choice in on date the new jersey generals of the usfl announced the signing of heisman trophy winner herschel walker walker's contract provided for payments of dollar_figure million over years the usfl held its first college draft on january the usfl drafted several star college players in date usfl teams tried to sign these players for their spring season e agreements between paul brown and sawyer background sawyer began to have financial difficulties in the early 1980's sawyer wanted to receive income from his investment in the bengals sawyer and paul and mike brown began negotiations in the spring of to increase sawyer's cash_flow from the bengals paul brown wanted to give his sons an opportunity to control the bengals however he was concerned about the bengals' finances and prospects he knew that cincinnati was a small market by nfl standards in the early 1980's in the winter of he thought the usfl the players' strike that had just ended the fact that all nfl teams lost money in the season and the davis liability verdict were harmful to nfl teams and could be particularly harmful to the bengals by early the browns and sawyer had been business partners in the bengals and friends for about years however they were not related and had never made any significant gifts to each other the agreements were negotiated at arm's length between sawyer on one side and paul and mike brown on the other during the negotiations between sawyer and the browns mike brown gave sawyer a projection of bengals stock_dividends for the fiscal years to to seasons he projected that paul brown' sec_117 shares and sawyer' sec_213 shares total of shares would pay dividends totaling dollar_figure in fiscal years seasons sawyer added years to the schedules by assuming that projected dividends for fiscal_year would be repeated in fiscal years and using that assumption total dividends for fiscal years to to seasons for the shares of stock would be dollar_figure stock purchase agreement on date sawyer agreed to buy shares of bengals stock from paul brown sawyer executed a promissory note dividends actually paid for shares of bengals stock from date to date totaled dollar_figure john sawyer paul brown and mike brown executed a series of documents which are dated date or as of march continued payable to paul brown dated date in the principal_amount of dollar_figure million dollar_figure per share bearing simple interest pincite percent per annum with all principal and interest due on date sawyer paid no cash for brown's stock sawyer secured the promissory note by pledging to brown shares of bengals stock owned by sawyer including the shares sawyer bought from brown assuming no prepayments sawyer would owe dollar_figure to paul brown under the note on date sawyer and brown agreed that the transfer would comply with the voting_trust agreement the shareholders' agreement the controlling shareholder s_corporation agreement dated date and the nfl constitution and bylaws brown and sawyer believed that the agreements met nfl requirements stock_option agreement sawyer and mike and peter brown entered into a stock_option agreement dated as of date the stock_option agreement provided in part as follows a sawyer granted to mike and peter brown an irrevocable option to buy up to common shares of bengals stock owned by sawyer for dollar_figure per share b mike and peter brown could exercise the option from date to date c if mike and peter brown bought less than continued however because of the time required to get all of the bengals shareholders to agree to the s_corporation_election the closing of the sale of paul brown's bengals stock was on date shares the balance of the shares were released from the option d upon the exercise of the option mike and peter brown were required to either deliver up to dollar_figure million in cash to an escrow agent plus a promissory note for the balance of any amount due with interest pincite percent or to offset any cash payments with any other_amounts which sawyer may then owe mike and peter brown e the shares represented by voting_trust_certificates were to be deposited with an escrow agent and f mike and peter brown could transfer and assign the option whether by sale gift or devise unlike the option the option did not provide for revaluing the stock mike and peter brown paid sawyer dollar_figure for the option the total amount due from date to date from mike and peter brown upon the exercise of the option for shares of bengals stock would be dollar_figure shares x dollar_figure per share if the browns exercised the option sawyer would get dollar_figure from the stock sale to the browns and would owe dollar_figure on his note to paul brown dollar_figure million of principal and dollar_figure in interest thus sawyer would receive a net of dollar_figure sawyer hoped that mike and peter brown would not exercise the option to buy the shares sawyer did not want to sell and did not offer to sell his bengals stock to paul brown sawyer wanted to continue to be the bengals' president and majority shareholder paul brown did not offer to buy sawyer's bengals stock security and escrow agreement sawyer and paul mike and peter brown signed a security and escrow agreement around date it was accepted on date by the central trust co as escrow agent this agreement secured sawyer's payment of the note and performance under the stock_option agreement sawyer gave paul brown a security_interest in shares of bengals stock to secure sawyer's payment of the promissory note sawyer delivered the voting_trust_certificates for the shares to the central trust co as escrow agent sawyer could not sell pledge bequeath or gift his bengals stock while the security and escrow agreement was in effect all shareholders agreement an agreement of all bengals shareholders dated date all shareholders agreement was signed by the bengals sawyer paul brown david gamble louis nippert william and james williams and virginia fite the agreement provided that a by date each shareholder would execute consents for the bengals to be taxed as an s_corporation b each signatory would not conduct any stock transaction that could cause the bengals' s_corporation_election to terminate c the agreement was to continue until the end of the bengals' taxable_year in and d the bengals agreed beginning with their fiscal_year to distribute to each shareholder cash equal to the amount which each shareholder must report as ordinary_income on his federal_income_tax return for that year because of the bengals' s_corporation_election controlling shareholder s_corporation agreement the controlling shareholder s_corporation agreement dated date was signed by the bengals paul brown sawyer mike and peter brown and knowlton it provided a each shareholder would execute an s_corporation_election for the bengals' tax_year beginning date b unless paul brown knowlton or sawyer died or unless it is necessary to make economically feasible the acquisition of their shares if any of them die the s_corporation_election was irrevocable for years and no shareholder could dispose_of the shares in a manner that would disqualify the election for years c the total amount distributed to each shareholder for the year would be not less than the amount which each shareholder must report on his federal_income_tax return for that year and d as long as the bengals were an s_corporation the salaries of paul mike and peter brown were limited to the sum of several specified amounts unless otherwise agreed to by knowlton and sawyer the controlling shareholder s_corporation agreement also provided that a knowlton charles d lindberg and robert fite were to be members of the bengals' board_of directors as long as knowlton's stock remained in the voting_trust b the bengals' board_of directors would have at least seven members and c knowlton would chair the board_of directors as long as he owns more than percent of the bengals' stock the all shareholders and the controlling shareholder agreements specified a the disposition of all of the corporation's income pursuant to the s_corporation_election b that no more shares of stock would be issued unless approved by two-thirds of the shareholders c the compensation of some directors and the compensation limit of brown and his sons d that the corporation's code of regulations could not be amended unless approved by two-thirds of the shareholders e the responsibilities of the corporation's general manager and chairman of the board f that the ability of the shareholders to transfer shares pursuant to the s_corporation_election was restricted g that the bengals could have only one class of stock and h that the corporation would make a tax election to become an s_corporation other facts related to the agreements sawyer executed an irrevocable proxy on date in it he authorized paul and mike brown to vote his bengals shares to extend the voting_trust for a second 10-year term and to appoint peter brown as successor trustee under the voting_trust the bengals filed an s_corporation_election on date on date paul mike and peter brown and sawyer executed a supplemental voting_trust agreement it named peter brown as the second successor voting trustee it also stated that if peter brown became the sole voting trustee the remaining parties would continue to have the voting_trust and would deposit their bengals shares with the second successor voting trustee f nfl constitution and bylaws relating to a sale of an interest in an nfl team the nfl's constitution and bylaws as in effect in required anyone wanting to sell an interest in an nfl team to apply in writing to the nfl commissioner and required the commissioner to submit the application to nfl members for approval approval required a vote of three-quarters or whichever is more nfl members approval was not required for transfers to members of the immediate_family of the owner of the interest by gift or upon the death of the owner of the interest no written request was submitted to the nfl to approve the transfer of shares of bengals stock from paul brown to sawyer the bengals informed the nfl sometime before date that sawyer had bought paul brown' sec_117 shares the commissioner did not ask the other nfl owners to approve the on date paul mike and peter brown sawyer william j williams louis nippert harriette downey samuel l barr jr west shell jr and john downey agreed to irrevocably extend the voting_trust for years the agreement named paul brown voting trustee mike brown successor voting trustee and peter brown second successor voting trustee transfer the other nfl owners never approved the sale from brown to sawyer bill ray then the nfl treasurer prepared a memorandum to the nfl file which showed that on date the bengals were owned as follows name shares john sawyer austin knowlton paul brown mike brown peter brown david g gamble virginia fite louis nippert james r williams william j williams total g brown family limited_partnership formation ownership and dissolution of the brown family limited_partnership on date paul mike and peter brown formed the brown family limited_partnership brown family_partnership the stated_value of the capital_contribution made by each partner was general_partner capital_contribution units paul brown dollar_figure big_number limited partners paul brown mike brown peter brown dollar_figure big_number also on date paul mike and peter brown took several other actions related to the brown family_partnership first paul brown assigned the dollar_figure million promissory note from sawyer to the brown family_partnership second mike and peter brown assigned the stock_option agreement to the brown family_partnership third paul brown gave brown family_partnership units to members of his family as follows donee mike brown peter brown nancy brown mike's wife katherine brown trust mike's daughter paul h brown trust mike's son total units dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure fourth paul brown sold big_number brown family_partnership units to members of his family each of those family members gave paul brown a promissory note partnership unit notes bearing percent interest for the partnership units they bought from him all principal and interest was to be due on date at that time paul brown if living would be years old the sawyer listed on a balance_sheet for the promissory note in the amount of dollar_figure million as a note due to the brown family_partnership partnership unit notes were nonrecourse the number of units and amount of each partnership unit note are shown as follows peter brown nancy brown mike brown paul h brown trust katherine brown trust total unit sec_962 dollar_figure dollar_figure big_number partnership unit notes dollar_figure big_number big_number big_number big_number big_number in paul brown gave brown family_partnership units to members of his family as follows donee nancy brown katherine brown paul h brown mike brown peter brown total unit sec_2 on date paul brown sold his remaining brown family_partnership units as follows buyer purchase_price units mike brown peter brown total dollar_figure dollar_figure on date paul brown withdrew as general_partner of the brown family_partnership and mike brown as general_partner executed a certificate canceling the brown family_partnership the certificate was filed with the hamilton county recorders office on date sometime from date to date mike and peter brown gave paul brown promissory notes for dollar_figure and dollar_figure respectively as partial consideration for the brown family_partnership units both notes were paid in full with interest in date on date paul brown forgave dollar_figure of each of the debts incurred by mike and peter brown the partnership was later dissolved its assets the sawyer note and option were distributed to the partners pro_rata according to partnership units held paul brown's gifts of partnership interests and forgiveness of related debt paul brown and his wife mary brown filed federal gift_tax returns form sec_709 for the tax years to and they used the annual per donee exclusions from gifts sec_2503 and the gift_splitting provisions sec_2513 in each of those years and the unified_credit sec_2010 in on their form sec_709 for and paul and mary brown reported that the donor's adjusted_basis was zero for all gifts paul brown reported making the following gifts in and gifts by paul brown--1983-86 and gifts of partnership interests debt forgiveness and cash gifts of partnership gifts of debt interests forgiveness cash gifts of donees mike brown dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure peter brown nancy brown mike brown trustee of the katherine brown trust mike brown trustee of the paul h brown trust grandchildren katherine brown paul h brown brian donna brown kevin linda brown scott tanya brown roger robin mcdougal godchild katie lietch stephanie fredrich big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number income_tax returns paul brown reported capital_gains income from forgiveness of debt on the sale of brown family_partnership units on his federal_income_tax returns from to and partial year he paid tax thereon as follows capital_gains income from year forgiveness of debt tax allocable to capital_gains income total dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number h paul brown's will on date paul brown executed his will he left any interest he had in the brown family_partnership and any of his shares of the bengals stock to mike and peter brown he left to peter any interest he had in a promissory note from mike and to mike any interest he had in a promissory note from peter he provided that if either son died before him these specific bequests would transfer to his sons' estates i nfl approval of the transfer of bengals stock from sawyer to brown family members before date mike nancy peter and katherine brown asked the nfl to approve the transfer of shares of bengals stock from sawyer pursuant to the stock_option agreement the nfl's executive committee and the members of the nfl approved the transfer by letter dated date paul tagliabue commissioner of the nfl told the browns and sawyer that the nfl had approved the transfer j escrow agreement on date a escrow agreement was made by sawyer mike nancy peter katherine and paul h brown and pnc bank as escrow agent the escrow agreement provided in part that the escrow agent would receive a voting_trust_certificates for shares endorsed for transfer by sawyer b a check for dollar_figure from mike brown and on or before date a check for dollar_figure both payable to pnc bank and c the dollar_figure million promissory note from sawyer to paul brown marked paid in full and on date the escrow agent would release a the voting_trust_certificates to the browns and b a check for dollar_figure payable to sawyer and the promissory note paul brown's sons exercised the option on date also on that day mike peter and nancy brown katherine brown blackburn and paul h brown paid sawyer dollar_figure k valuation issues for purposes of this case the parties agree and we find that on date the fair_market_value of a minority interest in the bengals after all appropriate discounts was dollar_figure per share on date the fair_market_value of sawyer's promissory note was dollar_figure on date the fair_market_value of the option to buy up to shares of bengals stock from date to date was not less than dollar_figure million when paul brown died on date the fair_market_value of a majority interest in the bengals was dollar_figure per share and the fair_market_value of a minority interest was dollar_figure per share these amounts include all appropriate discounts but do not take into account the effect of the option on the value of the stock opinion a the positions of the parties respondent argues that under sec_2036 paul brown's estate include sec_312 shares of bengals stock respondent contends that the substance of the transaction is different from its form and that we should treat it according to its substance respondent contends that the substance of the transaction is that paul brown gave sawyer the dividends from paul brown' sec_117 shares of bengals stock for years in exchange for ownership of sawyer' sec_212 shares in years more specifically respondent argues that in substance the transaction between sawyer and brown was a sale by sawyer of hi sec_212 shares of bengals stock or a remainder_interest therein to brown in return for a year income_interest in brown' sec_117 shares of bengals stock and an indirect transfer by brown of shares of bengals stock to his sons through sawyer as a conduit in light of the fact that five members of paul brown's family paid dollar_figure to sawyer in respondent concedes that sawyer received arm's-length consideration for some of the bengals stock thus respondent concedes that only shares are included in paul brown's estate under sec_2036 our analysis is not affected by whether respondent contends that brown's estate include sec_312 or shares of bengals stock petitioner contends that paul brown's estate does not include any of the shares of bengals stock sold pursuant to the agreement between brown and sawyer petitioner contends that the agreement was a bona_fide arm's-length agreement the substance of which is the same as its form petitioner contends that sec_2036 does not apply to the shares of stock paul brown sold to sawyer because sawyer paid full consideration for it or to sawyer' sec_212 shares of bengals stock because paul brown did not transfer or retain a life interest in it b sec_2036 -- background a decedent's gross_estate includes the value of an interest in property that the decedent transferred for less than adequate_and_full_consideration and in which the decedent retained for life the right to or to designate a person or persons to possess or enjoy the income sec_2036 sec_2036 sec_2036 provides as follows continued applies if the decedent made an inter_vivos transfer of property the decedent retained the possession or enjoyment of or the right to the income from the transferred property or the right to designate who may use the property or the income therefrom and the transfer was for less than adequate_and_full_consideration sec_2036 371_f2d_13 6th cir sec_2036 applies only if all three of these requirements are met sec_2036 petitioner bears the burden_of_proof rule a as discussed next we conclude that sec_2036 does not apply here because paul brown received adequate_and_full_consideration for the shares of bengals stock and did continued a general_rule -- the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death-- the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom b voting rights -- for purposes of subsection a the retention of the right to vote directly or indirectly shares of stock of a controlled_corporation shall be considered to be a retention of the enjoyment of transferred property not make an inter_vivos transfer of sawyer' sec_212 shares of bengals stock c whether paul brown received adequate_and_full_consideration for the shares of bengals stock he sold to sawyer petitioner contends that paul brown transferred the shares to sawyer for adequate_and_full_consideration receipt of adequate_and_full_consideration in money_or_money's_worth by a transferor removes property from a gross_estate sec_2036 324_us_308 324_us_303 39_tc_1012 sec_2036 prevents the depletion of the transferor's gross_estate for federal estate_tax purposes where the transferor retains the use and enjoyment of transferred assets until death 60_tc_211 respondent argues that brown's transfer of the shares to sawyer in was not for adequate_and_full_consideration we disagree brown's sale of the shares of bengals stock to sawyer on date was part of a bona_fide arm's-length agreement brown received adequate_and_full_consideration in money_or_money's_worth for the stock on date the shares had a fair_market_value as stipulated by the parties of dollar_figure dollar_figure per share sawyer paid brown for the shares a by giving him an interest-bearing dollar_figure million promissory note and b by granting at brown's behest an option to buy shares of bengals stock to brown's sons for dollar_figure the fair_market_value as stipulated by the parties of the promissory note sawyer transferred to brown was dollar_figure the option sawyer granted to brown's sons at brown's behest for dollar_figure had a fair_market_value in as stipulated by the parties of at least dollar_figure million brown received adequate_and_full_consideration for the shares because he transferred shares worth dollar_figure million to sawyer in exchange for property worth at least dollar_figure million sec_2036 thus sec_2036 does not apply to brown' sec_117 shares sec_2036 see hutchens non-marital trust v commissioner tcmemo_1993_600 respondent does not contend that brown received less than adequate_and_full_consideration for sawyer' sec_212 shares of bengals stock respondent's silence on the application of one of the elements of sec_2036 here is consistent with the fact that brown never owned sawyer' sec_212 shares thus one of the three requisites for application of sec_2036 is not met for both the shares and the shares of bengals stock d whether decedent made an inter_vivos transfer of sawyer' sec_212 shares of bengals stock respondent argues that brown transferred the shares of bengals stock under the interpretation of the term transfer in sec_2036 applied by the u s court_of_appeals for the sixth circuit 831_f2d_641 6th cir 749_f2d_1216 6th cir affg 80_tc_1145 respondent points out that sec_2036 applies to a remainder_interest a decedent buys from a third party if the decedent retained a life interest in the property estate of shafer v commissioner supra in estate of shafer v commissioner supra the decedent bought real_property and had the seller convey a life interest to him and his wife and a remainder_interest to their sons f 2d pincite the u s court_of_appeals for the sixth circuit treated the decedent as having a purchased the property b transferred the remainder to his sons and c retained a life interest for himself it held that the decedent's_estate included the property under sec_2036 because the decedent retained possession and enjoyment of the property while conveying a remainder_interest to his sons id pincite respondent contends that under estate of shafer sec_2036 brings into paul brown's estate of the shares obtained by paul brown's sons when they exercised the option we disagree the decedent in estate of shafer bought a life interest and a remainder_interest in property in contrast paul brown did not buy either a life interest or a remainder_interest in the shares the option granted to the browns was not a remainder_interest a remainder_interest arises automatically when a life interest ends the browns were not automatically entitled to possess the shares on date they had to exercise the option and pay the option_price unlike estate of shafer where the decedent paid for a remainder_interest that the seller conveyed to the decedent's sons brown did not pay sawyer for the shares instead five members of his family paid dollar_figure for the shares when brown's sons exercised the option in paul brown did not make an inter_vivos transfer of sawyer' sec_212 shares of bengals stock thus one of the three requisites for application of sec_2036 is not met and sec_2036 does not apply to those shares e whether paul brown retained an interest in the shares of bengals stock which were subject_to the agreement petitioner contends that the shares of bengals stock which were subject_to the agreement are not included in paul brown's estate under sec_2036 because brown did not retain possession or enjoyment of those shares we need not reach this issue in light of our conclusions that brown received full and adequate_consideration for hi sec_117 shares of bengals stock and this case is also distinguishable on other grounds from 749_f2d_1216 6th cir affg 80_tc_1145 paul brown did not acquire the right to vote sawyer' sec_212 shares in exchange for the right to receive dividends from brown' sec_117 shares of bengals stock for years he already had the right to vote sawyer' sec_212 shares under the pre-existing all shareholders controlling shareholder and voting_trust agreements in contrast the decedent in estate of shafer had no interest of any kind in the property before he bought it from the seller that he did not make an inter_vivos transfer of sawyer' sec_212 shares of bengals stock f respondent's substance over form theory respondent argues that paul brown's estate include sec_312 shares of bengals stock on the grounds that the substance of the agreement does not comport with its form factual discrepancies cited by respondent to support the contention that the form of the transaction does not comport with its substance respondent contends that factual discrepancies are present which show that brown and sawyer did not respect the form of the transaction we disagree that there are any significant discrepancies respondent points out that despite the fact that the stock purchase agreement signed on date required the closing of the sale and purchase to occur immediately after execution of the agreement the closing was on date we do not find the delay to be significant petitioner adequately explained that the parties could not close the transaction until may because of the time required to get the bengals shareholders to agree to make the s_corporation_election respondent points out that nearly dollar_figure in interest accrued on the promissory note from march to date respondent contends that if sawyer had expected to pay that interest he would have delayed the accrual of interest until the transaction closed respondent maintains that sawyer's failure to change the agreement to take the delay into account shows that he knew the option would be exercised and that principal and interest due on the note would be offset by the option_price we disagree first we think the parties did not anticipate that there would be a 2-½ month delay in closing the transaction second sawyer's failure to change the agreement because of the delay does not show whether he expected the option to be exercised assuming that a delay in the accrual of interest would have entitled sawyer to pay nearly dollar_figure less in interest to brown and that the option was not exercised sawyer would have owed brown nearly dollar_figure less when his note to brown became due in by the same token if the accrual of interest had been delayed and the option was exercised the dollar_figure payment to sawyer from five members of brown's family would have been nearly dollar_figure larger because it was the net of the exercise price and the amount sawyer owed brown on the note thus as a result of the failure to delay the accrual of interest sawyer would have lost the dollar_figure whether or not brown's sons exercised the option respondent points out that the bengals did not submit a written request to the nfl to approve paul brown's transfer of shares of bengals stock to sawyer and the other nfl owners did not vote to approve the brown to sawyer stock transfer the bengals orally notified the nfl that there had been an ownership_change the nfl constitution and bylaws require the nfl commissioner then pete rozelle not the buyer and seller to present the transaction to the nfl owners for their approval rozelle did not submit the transaction to the nfl owners brown and sawyer each believed that the transaction complied with nfl requirements respondent contends that despite the transaction the nfl and the bengals shareholders did not recognize sawyer as the owner of a majority of the bengals stock respondent points out that sawyer never ran the team he was not the voting trustee and he did not terminate the voting_trust we disagree that this shows that sawyer did not become the majority shareholder in the nfl knew that sawyer was the majority shareholder as shown by the date nfl memo relating to the bengals' ownership sawyer knew that paul brown had the expertise to manage the bengals sawyer reasonably believed that having paul brown manage the team helped to protect his investment in the team respondent argues that these facts show that the parties' actions were inconsistent with the form of the transaction we disagree that these points are significant enough to show that brown and sawyer did not respect the form of the transaction discussion of respondent's substance over form theory respondent points out that the commissioner may look beyond the form of a transaction to see if the form comports with its substance and if it does not the transaction generally may be taxed according to its substance and not its form 293_us_465 mahoney v united_states f 2d pincite 810_f2d_562 6th cir affg tcmemo_1985_53 estate of shafer v commissioner f 2d pincite2 294_f2d_52 9th cir affg 34_tc_235 160_f2d_885 2d cir affg 4_tc_1158 lee v united_states aftr2d ustc par big_number w d ky substance determines the character of transactions for purposes of sec_2036 regardless of the form affd without published opinion 815_f2d_78 6th cir respondent contends that paul brown gave the dividends from hi sec_117 shares to sawyer for years in exchange for an interest or a remainder_interest ie the option in sawyer' sec_212 shares of stock and that brown's interest in the shares of bengals stock passed from brown to his children respondent asserts that in substance brown bought an interest eg a remainder_interest in sawyer' sec_212 shares that passed to brown's children from brown we disagree the record does not support respondent's view that the transaction was in substance a sale of the stock from sawyer to brown in brown and sawyer did not structure the transaction as a sale of stock to brown in there is no evidence that sawyer would have agreed to do so he testified that he enjoyed being the majority shareholder of the bengals respondent contends that the option to buy the shares of bengals stock covered by the agreement was a sham that it was certain that mike and peter brown would exercise it and that the option is in substance a remainder_interest respondent points out a sawyer granted the option worth at least dollar_figure million to paul brown's sons for dollar_figure b the option_price in dollar_figure per share was less than the price of the bengals stock in dollar_figure per share and c unlike the stock_option between paul brown and sawyer the option did not permit the parties to change the option_price for the stock each year respondent contends that paul brown's sons would not have exercised the option only if the value of the bengals shares had fallen from the value of one share included in a majority block in dollar_figure to dollar_figure per share to less than dollar_figure per share in to respondent contends that it was even more certain that paul brown's sons would exercise the option because the option_price was not adjusted for the time_value_of_money the option_price was dollar_figure per share for stock which was part of a control block of stock sawyer bought shares of bengals stock from brown in for dollar_figure per share the shares were not a control block using the dollar_figure per share price for a share of stock not owned in a control block respondent's expert estimated that a share of stock in a control block in would cost dollar_figure and petitioner's expert estimated that it would cost dollar_figure respondent maintains that the stock could not possibly have lost that much value we disagree with respondent's contention that the option was a sham we rejected a similar contention in 72_tc_1209 affd 661_f2d_76 6th cir where the commissioner argued that the taxpayer's exercise of an option was inevitable the lease granted the taxpayer an option to repurchase a motel after years based on the amount the buyer-lessor paid for the motel reduced by the excess of rental payments over a specified amount we concluded that exercise of the option was not inevitable we noted that the buyer-lessor negotiated the option_price at arm's length id pincite similarly the option_price in the instant case was negotiated at arm's length as part of the transaction with sawyer an option is generally not a sham if purchased as part of an arm's-length_transaction see cobb v commissioner tcmemo_1985_208 it was not certain in that brown's sons would exercise the option the parties did not know whether the option_price would be less than the value of bengals stock in years and could not predict events that would occur in those years that would affect the value of the stock brown's sons might have decided to exercise the option for less than shares or not at all respondent argues that the option gave brown's sons a remainder_interest in shares of bengals stock we disagree an option to buy property is not an ownership_interest in the property 297_us_496 97_fsupp_326 w d n y affd 194_f2d_396 2d cir when sawyer granted the option to paul brown's sons he did not give them an interest or remainder_interest in the bengals stock he gave them an option to buy stock we rejected the commissioner's argument that an option was an interest in the underlying property in cobb v commissioner supra in cobb the decedent gave an option to a third party to buy her farm for dollar_figure after she died the farm was worth dollar_figure when decedent died the commissioner argued that the option agreement was a taxable transfer of the underlying property itself to the third party we disagreed and held that the decedent had made no inter_vivos transfer of the farm or any interest therein and that sec_2036 did not apply because the decedent received fair consideration for the option because sawyer granted the option to brown's sons in an arm's-length agreement between paul brown and sawyer we do not disregard the option respondent does not contend and we need not decide whether brown made a constructive gift to his sons in when sawyer granted them the option to buy shares of bengals stock g conclusion for the reasons stated above we hold that sec_2036 does not apply and that one share of bengals stock is includable in paul brown's estate to reflect the foregoing decision will be entered for petitioner
